Citation Nr: 0509583	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for vertigo, on a direct 
basis and as secondary to the service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from November 1942 
to February 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas.  Specifically, in that decision, the 
RO denied the issue of entitlement to service connection for 
vertigo on a direct basis and as secondary to the 
service-connected hearing loss.  

Following receipt of notification of the July 2002 decision, 
the veteran perfected a timely appeal with respect to the 
denial of his service connection claim.  In January 2004, the 
Board remanded this claim to the RO for further evidentiary 
development.  Following completion of the requested 
development, the RO, in December 2004, returned the veteran's 
case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's vertigo is not associated with any incident 
of his active military duty or with his service-connected 
hearing loss.  


CONCLUSION OF LAW

Vertigo was not incurred or aggravated in service and is not 
proximately due to, or the result of, the service-connected 
hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in January and April 2004 in the present 
case, VA discussed the type of evidence necessary to support 
the veteran's service connection claim.  Also by these 
documents, VA notified the veteran that it would make 
reasonable efforts to help him obtain such necessary evidence 
but that he must provide enough information so that VA could 
request the relevant records.  In addition, VA informed the 
veteran of attempts already made to obtain relevant evidence 
with regard to this issue.  Further, the veteran was advised 
of his opportunity to submit "any other evidence or 
information."  Thus, he may be considered advised to submit 
all pertinent evidence in his possession.  

Additionally, the July 2002 rating decision, the statement of 
the case (SOC) issued in February 2003, and the supplemental 
statement of the case (SSOC) issued in September 2004 
notified the veteran of the relevant criteria and evidence 
necessary to substantiate his service connection claim.  
These documents also included discussions regarding the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  In this regard, the Board notes that in 
October 2004, following receipt of the September 2004 SSOC, 
the veteran responded that he had no additional evidence 
relevant to his claim.  In addition, he stated that he did 
not wish to wait for the expiration of the 60-day period 
following the issuance of the SSOC.  Instead, he asked that 
his case be forwarded immediately to the Board.  Furthermore, 
the veteran has been accorded two pertinent VA examinations 
during the current appeal.  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's service connection 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).  When aggravation of 
a disease or injury for which service connection has not been 
granted is proximately due to, or is the result of, a 
service-connected condition, the veteran shall be compensated 
for the degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Throughout the current appeal, the veteran has asserted that 
service connection for vertigo is warranted on a direct basis 
or as secondary to his service-connected hearing loss.  As 
support for this contention, the veteran cites his current 
diagnosis of vertigo.  He has provided no additional 
arguments regarding his claim.  

In this regard, the Board acknowledges that the service 
medical records reflect diagnoses of severe bilateral 
mixed-type defective hearing secondary to exposure to rifle 
and machine gun fire, severe bilateral tinnitus, and chronic 
bilateral non-suppurative otitis media.  Significantly, 
however, the service medical records are negative for 
complaints of, treatment for, or findings of vertigo.  

Furthermore, the first post-service evidence of a diagnosis 
of vertigo is dated in May 2002, more than 47 years after the 
veteran's separation from active military duty.  
Specifically, in May 2002, the veteran underwent a VA 
miscellaneous neurological disorders examination at which 
time the examiner diagnosed very mild intermittent benign 
positional vertigo.  

The Board also acknowledges that, in an August 2002 letter, a 
private physician who has treated the veteran noted that, 
"[o]ver the last few years . . . [the veteran] has developed 
increasing . . . difficulty with vertigo . . . [which] has 
been very difficult to treat."  In addition, the doctor 
expressed his opinion "that it is certainly likely that . . 
. [the veteran's] present symptoms of . . . vertigo are 
related to his original injury."  Significantly, however, 
this physician does not appear to have had the opportunity to 
review the veteran's service medical records.  At no place in 
the letter did the doctor so admit.  The service medical 
records reflect a diagnosis of severe bilateral mixed-type 
defective hearing secondary to exposure to rifle and machine 
gun fire (acoustic trauma), but do not refer to vertigo or 
other neurological residuals.  

The claims folder contains medical opinions from three 
different VA examiners who have recently examined the veteran 
and who have concluded that his vertigo is not related to 
either his active military duty or his service-connected 
hearing loss.  Specifically, at the VA audiological 
examination conducted in May 2002, the examiner concluded 
that the veteran's complaints of occasional dizziness when 
getting out of bed or stooping "may be secondary to his high 
blood pressure and not . . . his ear problems."  This 
examiner recommended further testing, including an 
electronystagmography (vestibular function testing).  

Additionally, at a VA miscellaneous neurological disorders 
examination conducted on the same day in May 2002, the 
veteran admitted that his vertigo began only three or four 
years earlier when he had turned over in bed, that the next 
episode did not occur until a year or two later, that the 
last occurrence took place two or three months prior to the 
VA evaluation, and that such episodes last only a few 
seconds.  Following the examination, the examiner concluded 
that the veteran's very mild intermittent benign positional 
vertigo "is not related to [his] service-connected hearing 
loss and tinnitus."  

Moreover, at a VA audiological examination conducted in April 
2004, the veteran complained of an onset of dizzy spells ten 
years ago.  In addition, the veteran asserted that, while the 
dizzy spells originally lasted only approximately six 
seconds, they now last two to three minutes.  The examiner 
noted that these dizzy spells "appear to be positional" and 
that the evaluation revealed no obvious neurological defect.  
In addition, the examiner, who had had the opportunity to 
review the veteran's claims folder (including his service 
medical records), concluded that the veteran's positional 
vertigo is "not related to presbycusis or to . . . [his] 
impaired hearing" and that the vertigo is "most likely . . 
. [the result of] cerebral insufficient circulation."  

The preponderance of the evidence in the present case 
demonstrates that the veteran's positional vertigo began many 
years after his discharge from active military duty and is 
not related to any incident of such service.  Although a 
private physician has concluded that the veteran's current 
vertigo is associated with an injury sustained by the veteran 
during his service (presumably acoustic trauma), this opinion 
was not based on a review of the competent medical evidence 
of record.  Furthermore, the competent evidence of record 
does not support this opinion.  In this regard, the Board 
cites the multiple opinions from different VA examiners who 
have refuted the private physician's opinion.  In particular, 
the examiner who conducted the May 2002 VA audiological 
examination concluded that the veteran's complaints of 
occasional dizziness when getting out of bed or stooping 
"may be secondary to his high blood pressure and not . . . 
his ear problems."  Also, most recently, at the April 2004 
VA audiological examination, the examiner, who had had the 
opportunity to review the veteran's claims folder (including 
his service medical records) specifically noted that the 
veteran's positional vertigo is not related to his 
service-connected hearing loss but, more probably, to his 
cerebral insufficient circulation, a nonservice-connected 
condition.  This latter opinion was made following a review 
of the claims folder, including the August 2002 private 
medical reports.  

As a clear preponderance of the evidence is against the 
claim, service connection for vertigo cannot be awarded.  The 
veteran's claim for service connection for vertigo, on a 
direct basis and as secondary to the service-connected 
hearing loss, is, therefore, denied.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for vertigo, on a direct basis and as 
secondary to the service-connected hearing loss, is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


